DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Status
2.	Claims 1-3, 5-13 and 15-20 are currently pending
	Claims 4 and 14 stand canceled
Response to Arguments
3.	Applicant’s arguments with respect to claims 1-3, 5-13 and 15-20  have been considered but are found unpersuasive.
At Pg. 8 of the Remarks, Applicants allege as cited;
(i)	To the extent that Zou discloses a "constrained intra prediction (CIP) mode," for 1D dictionary coding, Zou discloses "when CIP is enabled, the reference samples inside any blocks with ID dictionary mode are considered unavailable in P/B slice for intra prediction and Intra BC." Zou, 210-215.Thus, Zou discloses that for a block coded in intra prediction mode, the reference samples in blocks coded with 1D dictionary mode may not be used, unlike the present claims.
To (i), Examiner rebuts and contends that the Office Action issued does not reference the named paragraphs describing a CIP constraint to the earlier embodiments by which applying the string matching coding mode to the referenced neighboring or non-neighboring samples, to further decode the current block in IBC mode, disclosed and mapped according to the matter pertinently disclosed as further mapped, by applying string sample matching mode in a 1D dictionary coding mode, Fig.5, Par.[0114]-[0120] to a decoding sequence of samples, Par.[0127]-[0133] followed by decoding the current block pixels by Intra block copy unlike in the constrained mode, CIP, the IBC prediction mode is applied to the current block Par.[0201]-[0202], [not referenced to a particular case, in Par.[0210]-[0215] as alleged] and, based on the neighboring or non-neighboring samples being predicted in string matching mode dictionary_Id_enable_flag is true, i.e., enabled as signaled to decoder by a flag, indicated by the code lines in Table 6, 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 the IBC is further applied to the samples coded in string matching mode if the intra_block_copy_enabled_flag is enabled, Par.[0295]-[0298] Table7.

However, in order to emphasize the process by which the sample references are coded in string matching mode then the decoder reconstructs the current block based on intra block copy mode, the Office brings to Applicant’s attention the art to Li US 2017/0302935 herein addressed for a future reference of obviousness, specifically disclosing the matter at Par.[0241]-[0242]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-3, 5-13 and 15-20 are rejected under 35 U.S.C. 103 as being obvious over Zhang Li et al., (hereinafter Zhang) (WO 2020/058892A1) in view of Feng Zou et al., (hereinafter Zou) (US 2015/0264348).
Re Claim 1. (currently amended)  Zhang discloses, a method of video coding (Abstract, Fig.14-23 Par.[0010]-(0013]), executable by a processor, comprising:
receiving video data including one or more blocks (receiving blocks of video media data, step 1510 in Fig.15, Par.[0012],[0215]); 
predicting a displacement vector of a current block coded in intra block copy mode (decoding the current block based on the predicted displacement vector e.g., block vector -VD- or the motion vector difference -MVD-, in IBC mode, Par.[0034], Sec.1.6 Par.[0097], [0121]),
decoding the video data based on the predicted displacement vector of the current block (decoding the current block based on the predicted displacement vector e.g., block vector -VD- or the motion vector difference -MVD-, in IBC mode, Par.[0034], Sec.1.6 Par.[0097], [0121]).
Zhang teaches about and inferring the intra block compensation and sample adaptive filtering and the vector predictor being shifted in IBC mode by which obviating the motion vector prediction displacement (Fig.12 Par.[0116], [0124], [0213]) but does not expressly teach about the string matching i.e., matching string offset mode,
Zou teaches the alternate decoding modes defined by an IBC prediction using string matching mode,
 predicting a displacement vector of a current block coded in intra block copy mode (applies intra block copy mode Par.[0079]-[0080], Fig.3) , wherein the one or more spatial neighboring or non- neighboring blocks have been coded in the string matching mode (applying string sample matching mode in a 1D dictionary coding mode, Fig.5, Par.[0114]-[0120] to a decoding sequence of samples, Par.[0127]-[0133] followed by decoding the current block pixels by Intra block copy unlike in the constrained mode, CIP, the IBC prediction mode is applied to the current block Par.[0201]-[0202] and, based on the neighboring or non-neighboring samples being predicted in string matching mode dictionary_Id_enable_flag is true, i.e., enabled as signaled to decoder by a flag, indicated by the code lines in Table 6, 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 the IBC is further applied to the samples coded in string matching mode if the intra_block_copy_enabled_flag is enabled, Par.[0295]-[0298] Table7); and 
decoding the video data based on the predicted displacement vector of the current block (decoder 30 Fig.1, Abstract, Par.[0011]-[0012],[0051]-[0052]).
Therefore, it may be considered that one of ordinary skill in the art would have found obvious before the effective filing date of the invention, to combine the intra block copy (IBC) coding mode in Zhang with the similar IBC mode (at Par.[0079] and program code listing at tables 4, 6, 7 ) and various other techniques applied by Zou, among which the sample string matching in a 1D dictionary coding mode, or matching of strings or string offset are encompassing in Zhang, by which further affirming the process of improving the coding efficiency by applying different methods of coding to the referenced samples followed by IBC coding mode as identified would deem the combination predictable. 

Re Claim 2. (original) Zhang and Zou disclose, the method of claim 1, 
Zhang teaches about, wherein only spatial non-neighboring blocks coded in intra block copy mode or string matching mode are considered as candidates to predict the block vector of the current block coded in intra block copy mode  (the IBC mode uses only non-neighboring i.e., the non-adjacent blocks previously coded in intra block copy as motion vector candidates, Par.[0006], [0011], Fig.4 Par.[0062], [0149]-[0154] and [0215]).
Zou teaches about both modes IBC and string matching, (applying sample matching in a 1D dictionary coding mode, Fig.5, Par.[0114]-[0120] and for a decoding sequence at Par.[0127]-[0133]).

Re Claim 3. (original) Zhang and Zou disclose, the method of claim 1, 
Zhang teaches about, wherein only spatial non-neighboring blocks coded in intra block copy mode are considered as candidates to predict the block vector of the current block coded in intra block copy mode (the IBC mode uses only non-neighboring i.e., the non-adjacent blocks previously coded in intra block copy as motion vector candidates, Par.[0006], [0011], Fig.4 Par.[0062], [0149]-[0154], [0194], [0201]).  

4. (cancelled)  

Re Claim 5. (original) Zhang and Zou disclose, the method of claim 1, 
Zou teaches about, wherein the coded block vector or 
a string offset vector in the spatial neighboring or 
the spatial non-neighboring blocks is used to predict a current block coded in string matching mode from among the one or more blocks (discloses wherein both spatial neighboring blocks and spatial non- neighboring blocks coded in string matching mode are considered as candidates to predict the block vector of the current block coded in intra block copy mode (spatial neighboring motion vector (MV) candidates; the AMVP or advanced motion vector prediction candidate contains only a motion vector the candidates for both modes are derived similarly from the same neighboring blocks the MV candidates are also derived from the neighboring blocks and the block vector (BV) predictor is updated to be the one of the latest coded CU if that is coded with Intra IBC mode where the pixel samples are predicted by two matching strings applied on pixel samples, Par.[0018], [0074], [0075], [0077], [0087], [0118], [0138]).  

Re Claim 6. (original) Zhang and Zou disclose, the method of claim 5, 
Zou teaches about, wherein only spatial non-neighboring blocks coded either in intra block copy mode or string matching mode are considered as candidates to predict the string offset vector of the current block coded in string matching mode (the matching string run includes the left pixel adjacent to the first pixel of the current matching string is used and its offset Is considered as the left offset predictor  spatial neighboring motion vector (MV) candidates in the advanced motion vector prediction candidate (AMVP) mode contains only a motion vector and the candidates for both modes are derived similarly from the same (current) spatial neighboring blocks spatial MV motion vector candidates being derived from the neighboring blocks and the block vector (BV) predictor is updated to be the one of the latest coded CU if that is coded with Intra BC/block copy mode where the pixel samples would be predicted by two string matches and the offset of the matching string run which includes the above pixel adjacent to the first pixel of the current matching string is considered as the top offset predictor, Par. [0018], [0074], [0075], [0077], [0087], [0118], [0138], [0170]).  

Re Claim 7. (original) Zhang and Zou disclose, the method of claim 5, 
Zou teaches about, neighboring blocks coded in intra block copy mode or string matching mode are considered as candidates to predict the string offset vector of the current block coded in string matching mode (same derived from Par. [0018], [0074], [0075], [0077], [0087], [0118], [0138], [0170]).  

Re Claim 8. (currently amended) Zhang and Zou disclose, the method of claim 5, 
Zou teaches about, wherein both the coded block vector and the string offset vector in spatial neighboring blocks and spatial non-neighboring blocks coded either in intra block copy mode or string matching mode are considered as candidates to predict the string offset vector of the current block coded in string matching mode (as above taught per, Par. [0018], [0074], [0075], [0077], [0087], [0118], [0138], [0170]).  

Re Claim 9. (currently amended) Zhang and Zou disclose, the method of claim 5, 
Zhang teaches about, wherein spatial candidates for predicting the coded block vector or (the spatial video processing includes generating a first table of motion candidates of a history based motion vector predictor (MVP) for intra block copy (IBC) where a first intra prediction mode based on at least a first set of history intra coding information e.g., History-based Motion Vector Prediction method using previously coded motion information for motion information prediction and the table can be associated with a index to track the number of motion candidates stored in the table, per Abstract Par.[0005], (0173]).  

Re Claim 10. (original) Zhang and Zou disclose, the method of claim 9, 
Zhang teaches about, wherein based on a class-based prediction being used, (neighboring luma samples and neighboring chroma samples of the current block are classified into two groups, each group is used as a training Par.[0087]), a spatial neighboring or non-neighboring block (an intra prediction mode from at least one of adjacent (neighboring) or non-adjacent spatial neighboring blocks to the current block Par.[0011], (0215]), location information (having the locations of the five spatial blocks Par.[0109]), and size information are added to the predictor list (the most probable modes list (MPM) size is updated by new probable candidates, with  intra prediction mode (IPM) from adjacent neighboring blocks and the derived modes may be firstly added to the MPM list in order then afterwards, IPMs from non-adjacent neighboring blocks may also be added to MPM in the order after pruning, Par.[0152]).  

Re Claim 11. (currently amended) This claim represents the computer system for video coding, implementing each and every limitation in the same order according to the method claim 1, where the computer-readable non-transitory storage media configured to store computer program code and the one or more computer processors executing the program are disclosed by Zhang and Zou (Zhang: storing data and code in memories 1704, and having a processing apparatus 1700 including one or more processors 1702, in Fig.17, Par.[0222]), hence it is rejected on the same evidentiary probe mutatis mutandis.
  
Re Claim 12. (original) This claim represents the computer system for video coding, implementing each and every limitation in the same order according to the method claim 2, where the computer-readable non-transitory storage media configured to store computer program code and the one or more computer processors executing the program are disclosed by Zhang and Zou (Zhang: storing data and code in memories 1704, and having a processing apparatus 1700 including one or more processors 1702, in Fig.17, Par.[0222]), hence it is rejected on the same evidentiary probe mutatis mutandis.  

Re Claim 13. (original) This claim represents the computer system for video coding, implementing each and every limitation in the same order according to the method claim 3, where the computer-readable non-transitory storage media configured to store computer program code and the one or more computer processors executing the program are disclosed by Zhang and Zou (Zhang: storing data and code in memories 1704, and having a processing apparatus 1700 including one or more processors 1702, in Fig.17, Par.[0222]), hence it is rejected on the same evidentiary probe mutatis mutandis.

14. (cancelled)  

Re Claim 15. (original) This claim represents the computer system for video coding, implementing each and every limitation in the same order according to the method claim 5, where the computer-readable non-transitory storage media configured to store computer program code and the one or more computer processors executing the program are disclosed by Zhang and Zou (Zhang: storing data and code in memories 1704, and having a processing apparatus 1700 including one or more processors 1702, in Fig.17, Par.[0222]), hence it is rejected on the same evidentiary probe mutatis mutandis.

Re Claim 16. (original) This claim represents the computer system for video coding, implementing each and every limitation in the same order according to the method claim 6, where the computer-readable non-transitory storage media configured to store computer program code and the one or more computer processors executing the program are disclosed by Zhang and Zou (Zhang: storing data and code in memories 1704, and having a processing apparatus 1700 including one or more processors 1702, in Fig.17, Par.[0222]), hence it is rejected on the same evidentiary probe mutatis mutandis.  

Re Claim 17. (original) This claim represents the computer system for video coding, implementing each and every limitation in the same order according to the method claim 7, where the computer-readable non-transitory storage media configured to store computer program code and the one or more computer processors executing the program are disclosed by Zhang and Zou (Zhang: storing data and code in memories 1704, and having a processing apparatus 1700 including one or more processors 1702, in Fig.17, Par.[0222]), hence it is rejected on the same evidentiary probe mutatis mutandis.

Re Claim 18. (currently amended) This claim represents the computer system for video coding, implementing each and every limitation in the same order according to the method claim 8, where the computer-readable non-transitory storage media configured to store computer program code and the one or more computer processors executing the program are disclosed by Zhang and Zou (Zhang: storing data and code in memories 1704, and having a processing apparatus 1700 including one or more processors 1702, in Fig.17, Par.[0222]), hence it is rejected on the same evidentiary probe mutatis mutandis.  

Re Claim 19. (currently amended) This claim represents the computer system of claim 15, Zhang and Zou (Zhang: storing data and code in memories 1704, and having a processing apparatus 1700 including one or more processors 1702, in Fig.17, Par.[0222]), hence it is rejected on the same evidentiary probe mutatis mutandis..  

Re Claim 20. (currently amended) This claim represents the computer system for video coding, executing each and every limitation in the same order according to the system claim 11, where the computer-readable non-transitory storage media configured to store computer program code and the one or more computer processors executing the program are disclosed by Zhang and Zou e.g., (Zhang: is storing data and code in memories 1704, and having a processing apparatus 1700 including one or more processors 1702, in Fig.17, Par.[0222]), hence it is rejected on the same evidentiary probe mutatis mutandis..

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487



/DRAMOS KALAPODAS/